DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-6, and 9-10 are objected to because of the following informalities:
Claim 1 recites the limitation “the package” in line 1.  It appears the claim should recite “the single-use consumer package unit” in order to maintain consistency with “a single-use consumer package unit” recited in Claim 1, lines 1-2.
Claim 4 recites the limitation “the plan matter” in line 2.  It appears the claim should recite “the fresh plant matter.”
Claims 5-6 both recite “the plant matter.”  It appears the claims should recite “the fresh plant matter” in order to maintain consistency with “fresh plant matter” recited in Claim 1, line 1.
Claim 9 recites the limitation “the package unit” in line 3.  It appears the claim should recite “the single-use consumer package unit” in order to maintain consistency with “a single-use consumer package unit” recited in Claim 9, lines 1-2.
Claim 10 recites the limitation “the plant matter” in line 1.  It appears the claim should recite “the fresh.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one molded compartment” in line 5.  It is unclear if this refers to “a molded compartment” recited in Claim 1, line 3 or to an entirely different molded compartment.  For purposes of examination Examiner interprets the claim to refer to the same molded compartment.
Claim 1 recites the limitation “a unit of fresh plant matter” in line 6.  It is unclear if this refers to “fresh plant matter” recited in Claim 1, line 1 or to an entirely different plant matter.  For purposes of examination Examiner interprets the claim to refer to the same fresh plant matter.
Claim 1 recites the limitation “providing the unit of fresh plant matter processed to fit within the molded compartment” in lines 7-8.  It is unclear what the phrase “processed to fit” means in the context of the claim.
Claim 9 recites the limitation “fresh plant matter” in line 3.  It is unclear if this refers to “fresh plant matter” recited in Claim 9, line 1 or to an entirely different fresh plant matter.  For purposes of examination Examiner interprets the claim to refer to the same fresh plant matter.
Claim 11 recites the limitation “A single-use consumer package unit having a bottom component and a top component comprising a molded compartment” in lines 1-2.  It is unclear if the term “comprising” modifies “A single-use consumer package unit” or if the term “comprising” modifies “a top component.”
Claim 11 recites the limitation “a top component” in line 4.  It is unclear if this refers to “a top component” recited in Claim 11, line 1 or to an entirely different top component.
Claim 11 recites the limitation “semi-permeable film” in line 4.  The term “semi-permeable” is a relative term which renders the claim indefinite. The term “semi-permeable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “the bottom component surrounding the molded compartment” in lines 2-3.  It is unclear if “the bottom component” and “the molded compartment” are independent structures of one another.
Clarification is required.
Claims 2-8, 10, and 13-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hospodor US 2012/0043242.
Regarding Claim 1, Hospodor discloses a method for packaging and storing fresh plant matter (medically infused product) (‘242, Paragraphs [0049]-[0050]) in a single use consumer package unit having a bottom component (package mold) and a top component (cover).  The bottom component (package mold) includes a molded compartment for containing the fresh plant matter (medically infused product).  The 
Regarding Claim 2, the bottom component (package mold) of Hospodor comprises a plurality of separable single use package units (‘242, FIGS. 4-5).  It is noted the package mold has a plurality of receptacles of desired sizes (‘242, Paragraph [0052]) and that the individual receptacles are capable of being separated from other individual receptacles by cutting the package mold between individual receptacles. 
Regarding Claim 5, Hospodor discloses the fresh plant matter being cannabis (‘242, Paragraphs [0066] and [0074]).
Regarding Claim 8, the limitations “wherein the shelf life of the fresh plant matter is extended compared with the shelf life of fresh plant matter that is not packaged by the method of claim 1” are limitations with respect to the properties of the packaged fresh plant matter.  Hospodor teaches the packaging steps of Claim 1 as discussed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since Hospodor teaches the packaging steps of Claim 1, one of ordinary skill in the art would expect the shelf life of the fresh plant matter of Hospodor being extended compared with the shelf life of fresh plant matter that is not packaged by the method of Claim 1.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hospodor US 2012/0043242 as applied to claim 1 above in view of Bowden et al. US 2020/0281233.
Regarding Claim 3, Hospodor is silent regarding washing and air drying the fresh plant matter prior to placing the unit of fresh plant matter into the molded compartment.
Bowden et al. discloses a method of treating a perishable product with a substance comprising washing of the perishable product (‘233, Paragraph [0014]) and drying the perishable product (‘233, Paragraph [0127]).
Both Hospodor and Bowden et al. are directed towards the same field of endeavor of methods of packaging cannabis plant matter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hospodor and wash and air dry the fresh plant matter prior to placing the unit of fresh plant matter into the molded compartment as taught by Bowden et al. in order to sanitize the fresh plant matter (‘233, Paragraph [0067]).
Regarding Claim 4, Hospodor is silent regarding spraying or fogging the plant matter with a preservative prior to sealing.
Bowden et al. discloses a method for applying substance treatment for perishable goods (‘233, Paragraph [0002]) comprising spraying or fogging (‘233, 
Both Hospodor and Bowden et al. are directed towards the same field of endeavor of methods of packaging cannabis plant matter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hospodor and spray and fog the plant matter with a preservative prior to sealing as taught by Bowden et al. in order to sanitize the plant matter (‘233, Paragraph [0081]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hospodor US 2012/0043242 as applied to claim 1 above in view of Adam US 2017/0107048.
Regarding Claim 6, Hospodor discloses the plurality of receptacles having desired sizes (‘242, Paragraph [0052]).  However, Hospodor is silent regarding the plant matter being fruit prepared in single serving slices.
Adam discloses a method of packaging and storing fresh plant matter in a single use consumer package unit having a bottom component (vacuum formed cup 200) and a top component (second polymer film 203) (‘048, Paragraph [0067]) wherein the plant matter is fruit prepared in single serving slices (‘048, FIG. 2B) (‘048, Paragraph [0088]).
Both Hospodor and Adam are directed towards the same field of endeavor of methods of packaging and storing fresh plant matter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hospodor and incorporate single serving fruit slices into the package as taught by Adam based upon the particular type of plant matter desired to be stored within the package.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hospodor US 2012/0043242 as applied to claim 1 above in view of Lindsay US 2016/0296464.
Regarding Claim 7, Hospodor is silent regarding the sealing step being vacuum sealing.
Lindsay discloses a vacuum sealed container comprising cannabis plant material (‘464, Paragraphs [0250] and [0258]).
Both Hospodor and Lindsay are directed towards the same field of endeavor of methods of making packages comprising plant matter wherein the package has a top component that seals a bottom component.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hospodor and conduct the sealing step via vacuum sealing since Lindsay teaches it was known and conventional to vacuum seal a cover to a package base that stores plant matter.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. US 2020/0253228.
Regarding Claim 9, Holland et al. discloses a system for packaging and preserving fresh plant matter in a single use consumer package unit (‘228, Paragraph [0079]).  The system comprises an apparatus comprising a reel/ roller system (conveyor) for providing the package unit and a store of fresh plant matter to be package (‘228, Paragraph [0030]).  The apparatus is assembled at a grower or harvest site and operated to preservedly package the fresh plant matter (‘228, Paragraph [0030]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. US 2020/0253228 as applied to claim 9 above in view of Hospodor US 2012/0043242.
Regarding Claim 10, Holland et al. discloses transporting plants (‘228, Paragraph [0079] and packaging the plants (‘228, Paragraph [0030]).
Holland et al. is silent regarding the plant matter being cannabis.
Hospodor discloses packaging cannabis (‘242, Paragraph [0049]).
Both Holland et al. and Hospodor are directed towards the same field of endeavor of packaging plant based matter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Holland et al. and package cannabis as the plant matter as taught by Hospodor based upon the particular type of plant matter desired to be packaged.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hospodor US 2012/0043242 in view of Johnson US 2004/0050736.
Regarding Claim 11, Hospodor discloses a single use consumer package unit having a bottom component (package mold) and a top component (cover).  The bottom component (package mold) includes a molded compartment for receiving and storing fresh plant matter (medically infused product).  The fresh plant matter is processed to fit within the molded compartment wherein the single sue consumer package unit is sealed by a top component (cover) (‘242, FIGS. 4-6) (‘242, Paragraphs [0052]-[0053]).
Hospodor is silent regarding the top component being a semi-permeable film.
Johnson discloses a single use consumer package unit comprising packaging plants (‘736, Paragraph [0001]).  The package has a top component that seals a bottom 
Both Hospodor and Johnson are directed towards the same field of endeavor of packaged plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hospodor and incorporate a semi-permeable film in the form on a perforated plastic to seal the package as taught by Johnson in order to allow respiration of the plant (‘736, Paragraph [0012]).
Regarding Claim 12, Hospodor discloses the film (cover CV) being releasably affixed to a peripheral edge of the bottom component (mold tray MT) surrounding the molded compartment (‘242, FIG. 6) (‘242, Paragraphs [0111]-[0112]).
Regarding Claim 13, Hospodor discloses the single use consumer package unit being a part of a plurality of separable single use consumer package units (‘242, FIG. 6).
Regarding Claim 14, Hospodor discloses the fresh plant matter being cannabis (‘242, Paragraphs [0049] and [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esse et al. US 2018/0099804 discloses a pouch comprising cannabis or a food product (‘804, Paragraph [0040]) comprising a plurality of separable single use consumer package units (‘804, FIG. 1F) and a semipermeable layer (permeable layer 130) (‘804, Paragraph [0030]).
Idheileh US 2013/0313146 discloses a pouch comprising cannabis and a plurality of separable single use consumer package units (‘146, FIGS. 5 and 9) (146, Paragraph [0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792